’   .




                      OFFICE   OF THE      AlTORNEY     GENERAL   OF TEXAS
                                               AUSTIN




        honorable       Y-6    V.   Moridlth
        Crblnal Dl&rlot &ttonuy
        K8uram oounty
        Kaufnlnn,Tern8 .'
        imer   Sir?

               1
                                         \
                                             663

.;oC. Trod   V.   !i.orldlth,   yacc 2
                                     664



goon. Y'red V. tlerldlth,   pa40 3
66
                                                                                       666




       for     th8   PUTPOSO Of        ouo,h &mr8OIiet0 p1OSd
                                   hdUOing
  ‘;   guilty,   oreatoe an 8mergonoy and an LPperatlva pub-
       110 neoo8aity that ths Oonstitutional      IStile npuirw
       bill8   t0 b0 I’OOd 00. thrO0 8eVOrcl1 days hi 6aOh iiOU80
       be EU8pOIUi66, .anA said 1t1&1 18 hereby 8U8&md8d, end
       this Aot shall tars atr8ot and be In Z’oroerrorp and
       8ftOr it8 pcl88ag6, *IId it i8 80 W~OtOd.
           “B8#8Od the HOu80, ARTi1           7, 1$&3:     YOSS,     125,
       W&y8 181 pI8Md the 3Wate,             Ape11 29,    1943,    by o
       ViVO TOO8 VO$O.

               “Approved    my 6, 1943.
               %ffeotlvo     90’aryr after my 11, 1943,           date 0s
       8djO-t,”

       &OtiOR     1 of theabove QUO~& Aot (&tie10               60~) ~rr8OtibO8
 08Ttain   1iIBlktiOXi8 UpcPr the WthOTity Of jU8tiOa OOiUFt8to try
ti8dOSitMROr     O&8*8, Mb      it   B8Ok8 t0 forbid     th0 tripl     Of 85$ ld8-
au8e6nor~wnr         by jurtl00      wart0   OUt8ib    end beyond tha lirnite-
tiOIi8 8Ot :orth.        Saotlon 1-A or the Aot @..rtlOla          6&i-1)     8OOk8
t0 1-t      the d&t       Or 61 OOn8tab&s     t0 OOllOOt    fOO8 ti       OOaDOotiOn
with aiP~wiPoaROr Oa808 ari8bg             in a pr#OiROt    ot&&w th8n that in
Which he WO8 OieOtOd 0r tIppOiatO&. SO@tibR 1-B (ArtlOb                       6oa-2)
prO8OribO8      pmaltie8     it    the I%etUl'@Of finss'fronl     $lfi30 t0 aso
Wd rOIM3~81 irOM Oft100 WhiOh my b0 tkposlrd                UpOA jU8t1008        Or
the peaao findothe;rnow4 oflissr8              who violate     tho provlrians
or the not.       Vih8n th@ Aat 18 ViOWOdQ@ (L WhOlO,, the mMifO8t
p~rporo of the legisl.atlon           18 tQ prohibit     Or ZorblB jU8tiOO
oourts   rrom trying miisd8manor o~aea when the ,a898 boo8 not
~~ho~~o~ow         into   the juotioe      OOurt in 8 ~6Ml)r      prO8OribOb
              .

     gaotiar         1, La-tlole   V, Conitltutlon   of Tsxaa,      impeat,
prOVidO8l
            *The j&lair1    power of thin State ahal. b0
       veoto6 IR ORB Liuprefbe court     la Courts Of Cl011
       AjQOO18,  in a court   Of lx iai nal AppOal8, in OoUntg
       COUrt8,  iZl ~OUd88iOJiOr8’    CoUdS,   in Court8  Of
       JucrtioeB of the Poaoe,    crnu In suoh   othor aourg8
       88 ms$' be prOVWw3    by law. . ."    (underaoorfng
       ours)
mr     E'red V. Eeerldlth,       page 6

        fiertlonL8, Article       V,   Oonatltutlon of Terse,       in part,
providea:
             %aoh ortgmizad County in thu state now or here-
        after exl8tins,   ahall be divided lrom time to the,
        for the oonvanlanoe ot the people, Into preainata,
        AOt h88    th0E fOUT and Rot 5Ore than ,eight.     The
        prownt GOwtg     f30wta   ahall tilt8 the flxat dlrlalon.
        Subaeqwnt biVidon8 m&U be mada by the ~oa&aaio~+
        era’ Court, prorlQe6 for by this Conatltutlon.         u
        aaah luoh reelriotthem ahall ba ale&e6 at each
        biennial e Ylo tio n, one Juatioe of the peace end me
        aonatable,   eaeh oi rimi   ah811 hold hia orflaa for
        Go Year8 and Pnt4.l hi8 luooe1aor      ahall be elaakd
       and qwllfled; . . .a
       Srotlon     19, Artlole    8,   constitution   of   Texas,   In   pdtrt,
provide8    t

                *Jwtloea of the peaae a&all have &rladLrtum
       in orlabel  aattera or all aaaaa whom the penalty
       or fine to be ia#wed by law stay not be aore than
       for two hundred dolleza,  . . .a
      We Robe that thr foUowi.ng lm%gmge oonQaina& in Artlo16
60, C. 0. P., la aubatantlally  the aam aa that quoted abore
from 8eotltm 19, btlale V of the Oanatltutlon$
            *Juatloea of the paaos ahall hare jurladlotlcm
     Yl$,n arlaiJAa1 oaaoa w&an the rw    to  ba iRpowQ by
        law nay not crosed two hufidred dolLara.*
        Under the above quoted oonatftutlonal      provlalaaa     the jua-
tlie oourt her beea orada e part ot the Statiotajudlolai           ayatuni
the Conatltutlon     haa praaoriba4 a ayatea~of juatloe oeutta within
every organized aounty In this state;       anU It haa pmaoribed       the
subject matter of the arimlnal jUTi&diPtiOE of eaoh auoh court
rlthln tho ayatam of jumrtioa aourta provldad for eaoh orsanlcad
oounty in t&la state.       Zowafer, It hea been held that the WA-
atltutloA   does fiat invest   tha jUsti    OOUd with SnJr -0lWiv.
or-al      jurladlotlon   (BolOn V. Utate, 5 Cr. ii. 301).       It hea
further been bald that the criminal juriadiotienOf the OwtY
oourt   la aonaurreut   with that or the juatla6 oourt over I&is-
demeanor8 oogklzable     in jurtioe aOuEt& (Bd.bW      VO St8t8,    9 80 w.
                              !%as. iv. (26) 4938; Ku&e 1’. ““pt%a
      . 3. (26) &17; Roae P. State, A.84 S. ‘ii. (26) 6L7).             *
bcOUU~e Of the jU.riSdiOtiOA    pJWI0Au.J  &rIIAted t0 the OOUAty OOUt
(Art. 58, C. C. E), aqY OTimiAal       Wee wham    the iiAa whioh may be
wpoaed by law doss not exoeed two hundred dollars          may bo tried in
,ither the ju8tiae OOUTt Or in 4.h OOwty        00~t.     iteogardleaa 0r
the liddtationa  pmaorlbed     by Artiolea  60a, 60a-1    aAd 6oa-2, with
rdeHAW to the trial Of oases in the juetloe           oourt, the jurlg-
dfotlon and pleoe of trial or a m.ladoataanor iaae Oogaiuble          In
juetloo oourt la not bin    TV ~;~flned
                       abwluta                 ta l partloular    juatlae
 court or pnalnot         wit
         IE the oaae of lir park            Van   Koeanorlfz,   (Cr.   App.) 286 Y. G.
9s7, the Court held that beoawe of the prorlalana of Irtlole 60
c. c. P.. (rhloh aro lubatantla~ the laae as those lo seation 19
Artlolo V of the ConStltUtl= with rerorenee to tha orlmlwl jurla:
diotlon0r juatlw oourta) a juatloe~a  trying of a almlewanor  aaee
rhem  the OfrOnae, if 005tdtt0a,000~~d     in~otbrrpn0inot~tl
the county, would not be void. The aourt alw hold that      1.L the
defendaRthad the wd.iapute6 right on l p r o p er rotIon to hare his
oasctrenaierredto fhu justlee   preolnot where the orrelur eeo~rred,
ruohCaot uo~l& not render             the    trial of the oewe ln another pn-
oinct in the aounty rold.             M     quote iroprthe above mentioned oaee
II   followat

                *It   la lppeUant~*       oontuitlan thet the jwtioc,       or
         the geaw      ipl preohot
                               YO. 6 la without juritiotian      to
        try aeld can, In view of the raot, as l   ppaUnnt eon-
        te.n4a,thet the offenao was em&f-d      lf at 8J.l b
        proolnotH0. 3 la Travis Cowty.                   ue
                                                          40no l
                                                               t
                                                          grei with
        epplloant'a ooptention  that the alloyed antlolpated
         trial of the epplloant b0rom               the juatloe oqnrt or
        preoinatNo.6woul4ba     l moreaullity.  aaaotion
        la the oreat of a trial  in our ju&mat,  woul.6 not
        be lOid. Under the pdtt krma of the statute    ltaelf,
        the jwtloe OS preolnotR0. 6 has jU.rladlotlon of the
        aubjootmatter of tha suit.. Artlole 60, 1925 ibrlalon
        C. c. P.
             ~(2)  xi it be oonoeded that appllouat would hare
        the right upon prOp~rmOtiO&I t0 have the mae tNIiS-
        ferred to the jwtioe preolaet in whloh the alleged
        orrowe oaourred, uhloh question    it la wneeeaaary  to
        doo$,de in this oan,  it wo uldltill follow that luoh
        right UQ~M riotrender the trial    of the oawe In jue-
        floe preolnotNo. 6 Mid.      8uppoae the Tight to IN




I
1
      tried fn the yruolnct u;haruthe orlense ytrmoom-
      mltted wae unbla uted, yet for some reason epplloant
      should not an f 4 t to an&art thla right and should
      plea4 guilty ln e juatloe oourt lltua ted ln l pn-
      OiAOt difrennt rr0m tht one In which the offense
      was ooaaitted oould it be contended that a valid
      judgment 0oud not be rendered a&net hln under
      the80 oondftlona? we think wt. The aourt or
      Qiril Appeeb in this state has, we thins, wrnotly
      eta-d  the rule as follower
        *‘The word *Void9 oan with no propriety   k applied
      to a thlru uhloh appear0 to be sound, an4 which while
      in eX.lSknee out command and enforce  roapeqt, and
      whwe lnflrmita ewtat bo tae4a8umlfeat.,If a $AQ-
      mat POndeNd without in faot bri@.ng thendeietitg
      intO OOUTt OaWOt be Sthokud       WUateriJJy on thlg
      LWeupd unless Um w4tit OS suthorlty     over them uppeers
     An the reoord, it la IAO501-evoid than ir lt ~011
      founded upon a YN     nLaoakoeytlotz of uoma matter or
      law or cr feet 080urr~     in the exer0i~    0r (0 W-
      queetlonabl@&ri84iotla&. in olther •~& the &4g-
      amt 8011be lrofAe4 etid &&de fuzotaa of~lolb by aam8
      approprlata   pro~odlw    institute4    r0r. tht     P~VIIQH)
     bat, ff aOf molded,    mat  be roapadted anay
     Duw v* T4ylor, 62 T.X. clr. App. 2&l* 9k d.
     Thw, underttn hol4ltle          0r th. aDoyeolkd woo    t3ju8tloo
court has the authoriQ, under the prorlalona OS &ala            60,
C. c. P. (atrbatuitlally        the ama 68 sea. 19, hrt. v 0r.tb
Conatltutlon),to try a ease *trlaQarow In uz.0th.fpreeinot
in th e wwty;       lva   though th d+ramdi     turd tb w4i~paea
right to have hla oaae tried in another p-e&tot. Artlolos
6oa 600-l UU 6@-2, however, would forbid t&e &mtlee 00~1%
to cry a miade~tktwr e&w which wow *in lihaeouuty, but did
not lr f8e   fit
               that     prtlauletr   jwtloe proelnot, or ua mnot th e
preolnet of tho tireadant’a rarldanoe or dib Pat- coma ulthln
some or thr othar provlaiotiaor ~rtloIo 6Om wltH trrexwnoa
to tnoaferring ~aea, regrrdleaa   or whether the 4efutdant
desired to aon84at to    his   bein& tried in la id~p NOinOt.
     The   qw8tlOU lol#oally    aTin    a8   t0   WhWthW    the hOt# b
it* 0 ration,,m&.atea    venw or la Juria6lotlotulindre0t.
ii* p0iIt out h+~ that TWW reletea tie the lxerofae or &=I*-
di0ti411 fmyibr V. f3tate.197 8. bt.196); however it h* been
held that b ori,d.wl 0aaea, the terms avemteR an4 -jurladlo-
tlon” am    AOt  ap#nymoua,    and that-*  in a oriorlnal Ocee,
“WLIW”,    unlike -jurla4iotlOn,   aey be loqulred by oorraont
     lion.Fred      V.   IAridith,      Feea 9


1    (tilllluuv. Stata Cr. rpp.) 170 5. 8. (26) &82; TaylOr v.
    stat., 197 8. u. 1 ). Under the op4ntion of thl8 Aot, 4V4n
    though th0 amnaa.id a08ina  to 00n84nt t0 b0iog  tma    la l
    pertlaular pmolnot in the aouaty, ii the oaoo uer* not brought
    in 4 mannorrl8hln the lirfktiom pn#orlboa, f.&iJuatlooor
    th. F-04 r0tia be r0rDiaw   t0 try  the 04b4. Ir he did try
    ruoh aa-, h4 *ould b4 8ubbjootto l rloo rrom 4100 to $500 UUI
    ~-000~41rr4n 0rrl00, Thu8, lt 18 our o~lnicm that thlr Aat
    8008 rwthor than                   or gr4ntlng prlrllogoO to 4
    ddena4ttt~i8h r0                   00 or hi0 trial, ror the
    Aot go08 the oxkant                           rohlbitlm jUl?iS-




                In thl8 06nnoatlon            um 0411 your lttwtio nto      tha   rouar-
    ini3
       ~~~               in the COUd. O&dItiOtl
                                            in the 0484 Or Brray V. Strt4,
    63    s. W.327:

                airfi 4&d @d&la& r*tkr8 t0 8Otiin &MtUh,  urd
                th816#$8titW8 i8 ltOtrUthOtis te OWt th.n Of
                8UOh ~td8biOti0AL . .
                        Vhethor tha logi8laturaImtttloned   the
             qu88iid ii tUi8aiO8iOtt88 t4 jU88iO0 OOurk IX
             ttOt thay 8t ill rotrlttji.ulmalotlonrherrtha
             Qu&hMJtt U48 by fliWIt@t lXOOO~$Z%           . .*
           xxibi80~48i~1gth8 pxor18i048 or Ckatioo                 19 0r rrtiola v
    or th4 oOXt88itUtiW, in th0 0848 Of w~OOhi8                   'I.SUk, 1% 8. IL
    82,   the   court    ul4t
              . .*. . . It Will be Ob84rV.d . . . th4t th4 Word8
            08lRlOy.dOOltVOJitt&jUd~iOtiOtt 8r4 dMr,    8bTU'U5,
            and etttlraly uttamt~&uOw. . .
                    -. . . The p0oullar
                                      quality or            8   OOn8titUtiOMl
             aourt OP.&   Uly other WU8titUtbL8~                 .8kb~i8hA+t,
             18 thf#t  that it 18 LtOtIBWO@Qtib&                Or Oh4tW iti
            it8 fund4Mn84i QriIi8iQb8, 4X44R8 a                  800U pra8Orib@a
            m0a0. . .
                    ". . . It i8       Ob4r
                                          that the bgi8htUm    h4d not
             ths  oompatenay      to impair the l884Ilti41ll4t.w Or
             jurladiatl40.      0r 8ny 0r the aonotitutlon4100urt4."
 fion:I'rcdV. irurldlth, paw                          10

         In view or the above and rom@ln&                                      it la our opinion that
 & i3.ho. 342,Aota Gsth Leg.                            (Arti            404,        604-1,60a-2)48             to
 its purpo8.       4na     in    it8 Oprr8tiOLI,                OOntr8TMO8     the         jUXi8diOtiOn  Of
 the juatioo       oourt        grantal  to 8416                aourt   by saotion          19 or ~tloln
V of the f.h48titUtioll     4Ild 18 theroiom                          WJid.           Sin00 WO hOu that
til4 AOt 18 U4OoIl8titUtiO44l      l 8 t0   it8                     @li42?41          PUX? 84, W4 d0          Dot
&em   it nOOe88ary      to OM8iaar    84ptImtdy                          ttia        OOM #?ltUtiOn4llty
of ssoh PmT181On Of th.                       Aot.
      In our oplnlon PO. 0-%ll, wrltton priorto th elfiootlro
data  or the 8bora mntlond    hot, raromm8 u88 m8ao to the rutu-0
a@iO~ti-     Of tkU AOt with N8pclOt t0 OOrkill hat   8itWtiOJl8.
In daw Or Our holding horoln, w h4roby or4rr~l4     uld Oj+llioll
OIAU iMOr4r   48 it OoniliOt8  hermwlth.
         2.     pU4.u8Y          Or riliI4t          ~8dOWMMr             4480       by   lU8tiW
                OOurt in         DF4O$lIOt        other than tbatlnw&d.oh                         tha
                0rrw0           000uma.
     In your lotter, YOU lnqulrrd a8                                to    tha    &or0      r  RbOO   ror        a
aox+kblo to take an orrudor  md rib                                  hi8        WM          l 8itUtiOSi
whem%ho oan8t8blortu3                        0h8waa         rio&torrrorhla                  prooinot
laromthm         pmoinot            llno into umtharpreolmot, ororenlnto
.rt-iothar oOUlltJ*, Wh8XOtha                    lm8t           lN8 IdO        With OUt     l UrNttt.

         With NreNILO~ to the                     8itucltiCUl    eboro  rd4md                     to,  ii  the
Wre8t     wan mado &a mothor                      OoUnty    without    e uarrult,                   wo point
OUtth&         thi8dOmrtruAt                  hd.d inORini4crNO.0-~,t&t~                                      OQO-
8t4bh h48        IUJ poW8r          t0   Mk4      ~EI Un8t          OUt8ldO          Oi   hi8     40&y
ilthoutl        urNnt, Md that                    8Uah      l~8t         rd.     wit&W&           a   rarrukt
40 Told.        w0 ip~0t4       n%3t4 Uid            Opi~&iOn~      a8    iOuOW8t

                *It ia e&u.                  . . that  l eOn8tiblO       b.w      4
                                                         -18 dOritt@d      itt A?tiO&
                                                        WtUrMt Or a-88              itt
                                                It  W88 hOia    a     th4    04W    Or
        -8oZi      V.     stit.0,        49     8. w. (24)663     tht                *rtiO&
         523, (0. C. PO                  l
                                         upn,do0~notoxt0ndtk#.Mght
         0r l pr~r~         orr      ear      to dm         On   lm8t          out&le or
         hi8    oouttty     IO tha abnnO0                  Or 8    WWNti8            8d    thd
         8Q    lTO8t -44             lfithOUt        6 VMmItt        18 *Ok*
        with rdomnoo                 to the authority of 4 aoL8tiblo                              to ~4k4   lA
lmA8t   UlthOUt    l WarT4nt,             ln l prmolnot wlthln ai                               OoUntY  other
than that b *hioh he Wa8                        ttid0or
                                                     a lRPOiIXtOk rr wok                                 f=
our Opi.d.On  IiO.  O-3969,   48                 rolwat
                                                                                           672


Hon.    Frd     Q.   Yulalth,           pwp      11


                 LOU     8r4 rr~paOtfUl.lg             ldli8ed   thnt it 18 tha
        oplnlon of        thi8
                         drp8rtault   that l aosuteblranJ
        &rittily rrlt8 8IIlrro8t in l prrOinOt   othrr thhrn
        his own la hi8 oounty    without a warran nkon he
        rauld bc mthoriwd by law to makb the axrut       WI
        aa8 warrant in hl8 OuIipraoinat oqd thiO.:.\iplit4 v '.
                                                           i
        1s him prlmory           duty     tmau        rrtloie 37, V. A.   T.   C. C. P.,
        ta    pro8orro     th0        hla own pxaOino8, 881&l
                                  paaaq       within
        hi8 j?~i8diO$i44 I@ OO-•18Wt8ilO 4th the lid88 Of.
        tho eoottty. Italmo  tolIewaChat Ww loaa8ablo would /
        ltav4ao8tmxl8y ta axoautc warrmtr   lf mro08  onywhoro
        ix    hi8 aoutt8y.~
                TOW q W8fiO4M
                           t0‘WhWa 0lft~t~b lr ShOuld tila
hi8 OofspIalatman ha mokw on rrrost wWmut    l mxxont    la
tha ooaaaty, b&In l preeinot othrr thaa that ln whioh tha
43OU84 WI'8aogri88d   i8 ?OlhU br\Od. ~WUl1IX, it 18 WY
o ~lnio attmtth 4 8r lo i
                        o f a a isd4 eufhoueo olo ur ylorxt                          la
ro     cocaty *ioh         ha8                           or mr
                                         cub *a* er88rr world
                                  jdsai0th
ba V8u&    As point04 out in0   rrriaum port JQt 0r tu8
th0 8Yial oi 8Wh UM    ln 8 jU8L 8a U0W8 bt Ch* OOM8yt
laa proolwt othox than thatlnrhiohthe           ottam     or-,
rodld nat:bo r&1. (Xx jerk Ton Xmnnulta,            8upxe) LUmi8r,
a ju4.gwaa8rwlduod     ia tiao trial of suoh aaao in the p~oe'ln08
la WhlOh rbc OrfonOO    -8   lodtt0a   w0ula bo ro.lla. iaQIao1u.
the trial ot such 008m in thr ewnty euxt        voulcl,ba~a114
8laaa #a  oamty    eouxt ho8 ooaourrout~~orl8dlo8~~ 31th the
jtlotlooawrt ovu ti8ae60maox 40008 oo@aoblo            clltilt*$mtio*
aourt.




             -The L4glolemxb rhull nokr provi8lorifor lyla8
       at mtilworklr& publla rw04, for tL6 bulldiq of brl4dyo.
       +ob ror ut;lhln+  rinse, forfalturaa,and oomlot labor
       t0 4li tha84 pu?pO8@@.'
                                                                                         6’73




                    V.0 rl~~ or the fare6014 oonrtituti0pa~protl8io~
              It ia ftutha am oplnbri tha: aonaf now in the Road
              and Brla@ Fund derlred sroa r1nr* mad forfeltar~8
              oanuot be trwufarrd.’ To hold othawim      rOuld not bo
              In looord rith the abow quo8d @on8tltu$lmml prOvl8inn
              whioh mkaa it t4Ul64tOr~ that 8uOb,00!1~y.bti“U84d OILrUd8
              and brldgaa.-
              Alth o u g
                       ahh olon4y ooll4owa ror rin88 ma f0rf81Cur.0
    18 no8 8 oaa8tltutioaal fun6 in th* 8-80     ,* flu laonay ia
    a 8r h a            l tu
                 tr o p l        10~1    f0r     00n8titOtioa81.         ma ,   aaeh l
    tlloola   iuna8    rar0rra     to    in     Carroll.   v.  Will
    yet tar aOmitOti08             4008        lp*oif~   tbr pwptm *   L$zb&A+;~~
    -nay      a4ri~d     rrm     fin48    8ad     emittDa8.8h
    4 r ath u wr a 44drird th 4 * mo 6.floll*ota        ilaM .A4
    rart4ittir88  aumot bo tra~farrd      or -a884hiit.
                                                   io    r OaM othu
    than *for latlqg out am4worklae     publla roads* u&i vor the
    builblng of brldgw.'    (ama.   U,  ArC.   16, Conmtltatlon of
    Texoo) It la thrrofora    our oplolarr the8 the trurda inquired
    about opnqt k srandwred        to 8ho ~m?mr~l fun&




I